DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09 February 2022 has been entered.

Claims 1, 2, 5, 10, 11, 15, 17 and 18 are currently amended, claims 3, 4, 6-9, 12, 14 and 16 are as previously presented and claim 13 is as originally presented.  In summary, claims 1-18 are pending in the application.

The amendment of claims 2, 5 and 11 cures the basis for the objection to the claims, thus, the objection to claims 2, 5 and 11 is hereby withdrawn.

The amendment of claim 18 cures the basis for interpretation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph of claim 18, thus, claim 18 will be treated as not invoking a means plus function analysis.

Claim Objections
Claim 9 is objected to because of the following informalities: The word detection should be the word detect at the first word of the third line of the claim.  Appropriate correction is required.

Claim 18 is objected to because of the following informalities: In the second line of the claim, the added word “display” is not required as there are now two of them together.  Appropriate correction is required.
Near the end of line 16 and the beginning of line 17 of claim 18, the text strike-out editing has resulted in there being two “the” words together.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5-13, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Angle et al. (U. S. Patent Application Publication 2018/0154514 A1, already of record, hereafter ‘514) and in view of Florencio et al. (U. S. Patent Application Publication 2018/0229370 A1, already of record, hereafter ‘370) and further in view of Song et al. (U. S. Patent Application Publication 2015/0336276 A1, hereafter ‘276).

Regarding claim 1 (Currently Amended), Angle teaches a communication apparatus (‘514; fig. 1A; Abstract; ¶ 0007; a mobile robot guest for interacting with a human resident; a communication interface capable of generating a human-perceptible signal and receiving a compliance or non-compliance indication from the person), comprising: a display device (‘514; figs. 1A and 6B, element 26; ¶ 0106; display 26 used for facial animation and other functions) on , wherein in response to detecting a predetermined trigger, the face pattern transitions from the face pattern to a cloud shaped pattern, and then the cloud shaped pattern transitions to a symbol of a plurality of symbols.
Florencio, working in the same field of endeavor, however, teaches, a movement device comprising a first wheel of a first diameter (‘370; fig. 2, element 226; ¶ 0037) and a second wheel of a second diameter (‘370; fig. 2, element 228; ¶ 0037), wherein the first diameter is larger than the second diameter (‘370; fig. 2, elements 226 and 228; the first diameter is larger than the second diameter), and wherein the first wheel facilitates translation movement of the communication apparatus main body (‘370; fig. 2, element 226; ¶ 0037; wheel 226 may be a driving wheel – facilitates translation movement of the communication apparatus) and the second wheel facilitates rotation movement of the communication apparatus main body (‘370; fig. 2, element 226; ¶ 0037; the wheel 228 can be a steering wheel that can act to pivot (rotate), and thus change the orientation/direction of travel of the robot 102) for the benefit of providing or facilitating controlled locomotion of the communication apparatus and
Song, also working in the same field of endeavor, also teaches, wherein in response to detecting a predetermined trigger (‘276; ¶ 0067; respond to an external stimulus or movement of the user), and further teaches the face pattern transitions from the face pattern (‘276; ¶ 0081; an image having a face of various shapes (of a human being, an animal, a character or the like) such as changing the shape of a mouth or the facial expression is expressed on the display unit 111 of the smart device 110) to a cloud shaped pattern (‘276; ¶ 0081; icon, a sound or the like expressing various feeling states is provided to the user or a conversation is induced through the speaker 228, or various user interfaces (UIs) for performing functions thus the robot may perform a function such as communication, emotional communion or the like with the user – where the cloud shaped pattern would be an obvious to try icon for expression of changing though a series of expressions in response to one or more stimuli), and then the cloud shaped pattern transitions to a symbol of a plurality of symbols (‘276; ¶ 0081; transition to a word such as hello for a greeting when the presence of a human is initially detected) for the benefit providing a means for expressing emotion of a robot to provide a user with information on an emotional state of the robot, allow the robot to respond to an external stimulus or movement of the user and allow emotional communion and communication between the user and the robot.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have combined the teachings of a movement device as taught by Florencio with the emotional state sensing and display techniques taught by Song with the techniques of implementing a mobile robot guest for interacting with a human as taught by Angle for the benefit of providing or facilitating controlled locomotion of the communication apparatus and responsive user/robot communication and interaction.

Regarding claim 5 (Currently Amended), Angle and Florencio teach the communication apparatus according to claim 1 and further teach wherein the [[the ]]processor (‘514; fig. 6B; elements E230 - embedded Mprocessor, E208 – FPGA/PLD, and E407; ¶ 0166; E230; a microcomputer E407 which may include a microcontroller, a programmable logic array, a digital signal processor, and/or a general-purpose CPU, as non-limiting examples; ¶ 0172; may include an embedded microprocessor E230) is further configured to control the display device (‘514; figs. 1A and 6B, element 26; ¶ 0106; display 26 used for facial animation and other functions) such that after n occurrence of the predetermined trigger (‘514; ¶ 0268; compliance event trigger), the face pattern that is displayed on the display device (‘514; figs. 1A and 6B, element 26; ¶ 0106; display 26 used for facial animation and other functions) is changed (‘514; fig. 1A, element 26; ¶ 0106; display 26 used for facial animation; ¶ 0120; display matrix panel may be used as an informational display and faces or facial expressions to be displayed thereon can be completely changed in software, downloaded, or user-designed; fig. 10A; ¶ 0207) to the display part; and control part that controls, in accordance with a change of the face pattern (‘514; fig. 1A, element E210; ¶ 0172; a face controller/interface E210, for interfacing with (and/or controlling) the face matrix panel 26) to a character

Regarding claim 6 (Previously Presented), Angle and Florencio teach the communication apparatus according to claim 5 and further teach wherein the processor (‘514; fig. 6B; elements E230 - embedded Mprocessor, E208 – FPGA/PLD, and E407; ¶ 0166; E230; a microcomputer 

Regarding claim 7 (Previously Presented), Angle and Florencio teach the communication apparatus according to claim 5 and further teach wherein the processor (‘514; fig. 6B; elements E230 - embedded Mprocessor, E208 – FPGA/PLD, and E407; ¶ 0166; E230; a microcomputer E407 which may include a microcontroller, a programmable logic array, a digital signal processor, and/or a general-purpose CPU, as non-limiting examples; ¶ 0172; may include an embedded microprocessor E230) is further configured to: acquire a peripheral situation of the communication apparatus main body (‘514; fig. 6B, element 222, proximity sensors; ¶ 0166), and control the display device (‘514; figs. 1A and 6B, element 26; ¶ 0106; display 26 used for facial animation and other functions) based on the peripheral situation indicating that a person is present in a vicinity of the communication apparatus main body (‘514; ¶ 0006; detecting a presence of a person within a detection range of the robot, apparatus main body; ¶ 0006; initiates 

In regard to claim 8 (Previously Presented), Angle and Florencio teach the communication apparatus according to claim 5 and further teach wherein the processor (‘514; fig. 6B; elements E230 - embedded Mprocessor, E208 – FPGA/PLD, and E407; ¶ 0166; E230; a microcomputer E407 which may include a microcontroller, a programmable logic array, a digital signal processor, and/or a general-purpose CPU, as non-limiting examples; ¶ 0172; may include an embedded microprocessor E230) is further configured to: detect a motion of a person with respect to the communication apparatus main body (‘514; ¶ 0042; detecting a motion of a person within a detection range of the robot), and control the display device (‘514; figs. 1A and 6B, element 26; ¶ 0106; display 26 used for facial animation and other functions) based on detecting a predetermined motion of a person with respect to the communication apparatus main body (‘514; ¶ 0246; detecting a particular motion or a gesture, and/or performing image analysis on a video stream or still image frame generated by a camera to recognize facial features or memorized clothing sets typically worn by a person), wherein the predetermined motion is the predetermined trigger (‘514; ¶ 0246; detecting a particular motion or a gesture, and/or performing image analysis on a video stream or still image frame generated by a camera to recognize facial features or memorized clothing sets typically worn by a person).

Regarding claim 9 (Previously Presented), Angle and Florencio teach the communication apparatus according to claim 1 and further teach wherein the processor (‘514; fig. 6B; elements E230 - embedded Mprocessor, E208 – FPGA/PLD, and E407; ¶ 0166; E230; a microcomputer E407 which may include a microcontroller, a programmable logic array, a digital signal processor, and/or a general-purpose CPU, as non-limiting examples; ¶ 0172; may include an embedded microprocessor E230) is further configured to: *detection a motion of a person with respect to the communication apparatus main body (‘514; ¶ 0042; detecting a motion of a person within a detection range of the robot; the communication apparatus main body); and illuminate a region (‘514; figs. 1A and 6B, element 26; ¶ 0106; display 26 used for facial animation and other functions) which includes the display device (‘514; figs. 1A and 6B, element 26; ¶ 0106; display 26 used for facial animation and other functions) 

In regard to claim 10 (Currently Amended), Angle and Florencio teach the communication apparatus according to claim 1 and further teach wherein the [[the ]]processor (‘514; fig. 6B; elements E230 - embedded Mprocessor, E208 – FPGA/PLD, and E407; ¶ 0166; E230; a microcomputer E407 which may include a microcontroller, a programmable logic array, a digital signal processor, and/or a general-purpose CPU, as non-limiting examples; ¶ 0172; may include an embedded microprocessor E230) is further configured to control the display device (‘514; figs. 1A and 6B, element 26; ¶ 0106; display 26 used for facial animation and other functions) such that a shape of a boundary line of the face pattern is changed in a wave form at a first frequency (‘514; fig. 6B; element E407; ¶ 0054; executing a viseme sequence of a communication script segment via the display, executing a phoneme sequence of the communication script segment via the sound generating device, wherein the viseme sequence and the phoneme sequence are executed substantially synchronously for a fist script).

Regarding claim 11 (Currently Amended), Angle and Florencio teach the communication apparatus according to claim 1 and further teach wherein the processor (‘514; fig. 6B; elements E230 - embedded Mprocessor, E208 – FPGA/PLD, and E407; ¶ 0166; E230; a microcomputer E407 which may include a microcontroller, a programmable logic array, a digital signal processor, and/or a general-purpose CPU, as non-limiting examples; ¶ 0172; may include an embedded microprocessor E230) is further configure to: move the communication apparatus main body (‘514; ¶ 0006; ¶ 0239; moves the robot, moves the robot in response to commands 

In regard to claim 12 (Previously Presented), Angle and Florencio teach the communication apparatus according to claim 10 and further teach wherein the processor (‘514; fig. 6B; elements E230 - embedded Mprocessor, E208 – FPGA/PLD, and E407; ¶ 0166; E230; a microcomputer E407 which may include a microcontroller, a programmable logic array, a digital signal processor, and/or a general-purpose CPU, as non-limiting examples; ¶ 0172; may include an embedded microprocessor E230) is further configured to: move the communication apparatus main body (‘514; figs. 1B and 6B, element 46, drive motors; ¶ 0112; A harmonic drive, direct drive, or conventional gear train may be used between drive motors (FIG. 4) and the wheels 14), wherein the processor (‘514; fig. 6B; elements E230 - embedded Mprocessor, E208 – FPGA/PLD, and E407; ¶ 0166; E230; a microcomputer E407 which may include a microcontroller, a programmable logic array, a digital signal processor, and/or a general-purpose CPU, as non-limiting examples; ¶ 0172; may include an embedded microprocessor E230) causes the communication apparatus main body to vibrate or move at a second frequency (‘514; fig. 10B, ¶ 0213-0214) together with a shape change in the wave form of the boundary line of the face pattern (‘514; fig. 6B; element E407; ¶ 0054; executing a viseme sequence of a communication script segment via the display, executing a phoneme sequence of the 

Regarding claim 13 (Original), Angle and Florencio teach the communication apparatus according to Claim 12 and further teach wherein the second frequency is set to be lower than the first frequency (‘514; fig. 10B; ¶ 0054, ¶ 0213-0214; speech at the first frequency is inherently higher frequency that whole body motion at a second frequency - second frequency is set to be lower than the first frequency).

Regarding claim 15 (Currently Amended), Angle teaches a communication apparatus operation method (‘514; fig. 1A; Abstract; ¶ 0007; a mobile robot guest for interacting with a human resident; a communication interface capable of generating a human-perceptible signal and receiving a compliance or non-compliance indication from the person), comprising: displaying a face pattern of a plurality of face patterns (‘514; fig. 1A, element 26; ¶ 0106; display 26 used for facial animation; ¶ 0120; display matrix panel may be used as an informational display and faces or facial expressions to be displayed thereon can be completely changed in software, downloaded, or user-designed; fig. 10A; ¶ 0207) on a display device (‘514; figs. 1A and 6B, element 26; ¶ 0106; display 26 used for facial animation and other functions) of a communication apparatus main body (‘514; figs. 1A and 1B); and in accordance with a change of the face pattern (‘514; fig. 1A, element 26; ¶ 0106; display 26 used for facial animation; ¶ 0120; display matrix panel may be used as an informational display and faces or facial expressions to be displayed thereon can be completely changed in software, downloaded, or user-designed; fig. 10A; ¶ 0207), performing a different operation of the communication , wherein in response to detecting a predetermined trigger, the face pattern transitions from the face pattern to a cloud shaped pattern, and then the cloud shaped pattern transitions to a symbol of a plurality of symbols.
Florencio, working in the same field of endeavor, however, teaches, a movement device comprising a first wheel of a first diameter (‘370; fig. 2, element 226; ¶ 0037) and a second wheel of a second diameter (‘370; fig. 2, element 228; ¶ 0037), wherein the first diameter is larger than the second diameter (‘370; fig. 2, elements 226 and 228; the first diameter is larger 
Song, also working in the same field of endeavor, also teaches, wherein in response to detecting a predetermined trigger (‘276; ¶ 0067; respond to an external stimulus or movement of the user), and further teaches the face pattern transitions from the face pattern (‘276; ¶ 0081; an image having a face of various shapes (of a human being, an animal, a character or the like) such as changing the shape of a mouth or the facial expression is expressed on the display unit 111 of the smart device 110) to a cloud shaped pattern (‘276; ¶ 0081; icon, a sound or the like expressing various feeling states is provided to the user or a conversation is induced through the speaker 228, or various user interfaces (UIs) for performing functions thus the robot may perform a function such as communication, emotional communion or the like with the user – where the cloud shaped pattern would be an obvious to try icon for expression of changing though a series of expressions in response to one or more stimuli), and then the cloud shaped pattern transitions to a symbol of a plurality of symbols
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have combined the teachings of a movement device as taught by Florencio with the emotional state sensing and display techniques taught by Song with the techniques of implementing a mobile robot guest for interacting with a human as taught by Angle for the benefit of providing or facilitating controlled locomotion of the communication apparatus and responsive user/robot communication and interaction.

Regarding claim 17 (Currently Amended), Angle and Florencio teach the communication apparatus operation method according to claim 15 and further teach wherein .

Claims 2-4, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Angle et al. (U. S. Patent Application Publication 2018/0154514 A1, already of record, hereafter ‘514) as applied to claims 1, 5-13, 15 and 17 above, and in view of Florencio et al. (U. S. Patent Application Publication 2018/0229370 A1, already of record, hereafter ‘370) as applied to claims 1, 5-13, 15 and 17 above, and in view of Song et al. (U. S. Patent Application Publication 2015/0336276 A1, hereafter ‘276) as applied to claims 1, 5-13, 15 and 17 above, and further in Kato et al. (U. S. Patent Application Publication 2020/0361078 A1, already of record, hereafter ‘078).

In regard to claim 2 (Currently Amended), Angle, Florencio and Song teach the communication apparatus according to claim 1 and further teach wherein the processor (‘514; fig. 6B; elements E230 - embedded Mprocessor, E208 – FPGA/PLD, and E407; ¶ 0166; E230; a microcomputer E407 which may include a microcontroller, a programmable logic array, a digital signal processor, and/or a general-purpose CPU, as non-limiting examples; ¶ 0172; may include an embedded microprocessor E230) is further configured to: cause the communication apparatus main body to move via the movement device (‘514; fig. 1B, 6A and 6B; ¶ 0112; ¶ 0134; ¶ 0164; ¶ 01666; drive motors, drive controller (servo) amplifiers; encoders, gears and the like for performing controlled movement of a device), and in response to the communication main body being moved (‘514; fig. 1B, 6A and 6B; ¶ 0112; ¶ 0134; ¶ 0164; ¶ 01666; drive motors, drive controller (servo) amplifiers; encoders, gears and the like for performing controlled movement of a device), output, to the display device (‘514; figs. 1A and 6B, element 26; ¶ 0106; display 26 used for facial animation and other functions), but do not explicitly teach a face pattern representing a movement among the plurality of face patterns.
Kato, working in the same field of endeavor, however, teaches the control part (‘078; fig. 2, element 45) controls the display output part such that when the communication apparatus main body is moved by the movement device (‘078; fig. 2, element 45; ¶ 0162), a face pattern representing a movement among the plurality of face patterns
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have combined the displaying of an indication of the suggested movement of the robot as taught by Kato with the techniques of implementing a mobile robot guest for interacting with a human as taught by Florencio, Song and Angle for the benefit of providing important feedback information as an element of the process of interacting with a human.

Regarding claim 3 (Previously Presented), Angle, Florencio, Song and Kato teach the communication apparatus according to claim 2 and further teach wherein the processor (‘514; fig. 6B; elements E230 - embedded Mprocessor, E208 – FPGA/PLD, and E407; ¶ 0166; E230; a microcomputer E407 which may include a microcontroller, a programmable logic array, a digital signal processor, and/or a general-purpose CPU, as non-limiting examples; ¶ 0172; may include an embedded microprocessor E230) is further configured to in response to a movement direction being displayed to the display device (‘078; fig. 2, element 45; ¶ 0167; displays a traveling direction of the article carrying robot 1 or a traveling route of the article carrying robot 1), move the communication apparatus main body, via use of the movement device (‘514; fig. 1B, 6A and 6B; ¶ 0112; ¶ 0134; ¶ 0164; ¶ 01666; drive motors, drive controller (servo) amplifiers; encoders, gears and the like for performing controlled movement of a device), in a direction representative of the face pattern (‘078; fig. 2, element 45; ¶ 0167; displays a traveling direction of the article carrying robot 1 or a traveling route of the article carrying robot 1).

In regard to claim 4 (Previously Presented), Angle, Florencio, Song and Kato teach the communication apparatus according to claim 3 and further teach wherein the communication apparatus main body has a head part above the movement device (‘514; fig. 1B; ¶ 0037; ¶ 0103), and when the communication apparatus main body is being moved in the direction that is suggested by the face pattern (‘078; fig. 2, element 45; ¶ 0167; displays a traveling direction of the article carrying robot 1 or a traveling route of the article carrying robot 1), the processor (‘514; fig. 6B; elements E230 - embedded Mprocessor, E208 – FPGA/PLD, and E407; ¶ 0166; E230; a microcomputer E407 which may include a microcontroller, a programmable logic array, a digital signal processor, and/or a general-purpose CPU, as non-limiting examples; ¶ 0172; may include an embedded microprocessor E230) causes the head part to tilt downward in the movement direction of the communication apparatus main body (‘514; ¶ 0129) and then moves the communication apparatus main body(‘514; fig. 1B, 6A and 6B; ¶ 0112; ¶ 0134; ¶ 0164; ¶ 01666; drive motors, drive controller (servo) amplifiers; encoders, gears and the like for performing controlled movement of a device).

In regard to claim 14 (Previously Presented), Angle, Florencio and Song teach the communication apparatus according to claim 1 and further teach wherein the processor (‘514; fig. 6B; elements E230 - embedded Mprocessor, E208 – FPGA/PLD, and E407; ¶ 0166; E230; a microcomputer E407 which may include a microcontroller, a programmable logic array, a digital signal processor, and/or a general-purpose CPU, as non-limiting examples; ¶ 0172; may include an embedded microprocessor E230) causes the display device (‘514; figs. 1A and 6B, element 26; ¶ 0106; display 26 used for facial animation and other functions) but do not teach to move a display position of the face pattern in the display device based on a predetermined condition.
Kato, working in the same field of endeavor, however, teaches to move a display position of the face pattern in the display device based on a predetermined condition (‘078; fig. 2, element 45; ¶ 0167; displays a traveling direction of the article carrying robot 1 or a traveling route of the article carrying robot 1) for the benefit of providing important feedback information as an element of the process of interacting with a human.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have combined the displaying of an indication of the suggested movement of the robot as taught by Kato with the techniques of implementing a mobile robot guest for interacting with a human as taught by Florencio, Song and Angle for the benefit of providing important feedback information as an element of the process of interacting with a human.

In regard to claim 16 (Currently Amended), Angle, Florencio and Song teach the communication apparatus operation method according to claim 15 and further teach wherein the face pattern is a first face pattern (‘514; fig. 1A, element 26; ¶ 0106; display 26 used for facial animation; ¶ 0120; display matrix panel may be used as an informational display and faces or facial expressions to be displayed thereon can be completely changed in software, downloaded, or user-designed; fig. 10A; ¶ 0207), and does not explicitly teach wherein a second face pattern that suggests a movement is displayed on the display [[part]] device when the communication apparatus main body is moved.
Kato, working in the same field of endeavor, however, teaches wherein a second face pattern that suggests a movement is displayed on the display [[part]] device when the communication apparatus main body is moved (‘078; fig. 2, element 45; ¶ 0167; displays a 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have combined the displaying of an indication of the suggested movement of the robot as taught by Kato with the techniques of implementing a mobile robot guest for interacting with a human as taught by Florencio, Song and Angle for the benefit of providing important feedback information as an element of the process of interacting with a human.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Angle et al. (U. S. Patent Application Publication 2018/0154514 A1, already of record, hereafter ‘514) as applied to claims 1-17 above, and in view of Kato et al. (U. S. Patent Application Publication 2020/0361078 A1, already of record, hereafter ‘078) as applied to claims 2-4, 14 and 16 above, and further in view of Song et al. (U. S. Patent Application Publication 2015/0336276 A1, hereafter ‘276) as applied to claims 1-17 above.

In regard to claim 18 (Currently Amended), Angle teaches a communication apparatus (‘514; fig. 1A; Abstract; ¶ 0007; a mobile robot guest for interacting with a human resident; a communication interface capable of generating a human-perceptible signal and receiving a compliance or non-compliance indication from the person), comprising: a display [[part]] display (‘514; figs. 1A and 6B, element 26; ¶ 0106; display 26 used for facial animation and other functions) on which a plurality of face patterns are switched and displayed (‘514; fig. 1A, and a processing circuit the executes instructions to perform operations (‘514; fig. 6B; elements E230 - embedded Mprocessor, E208 – FPGA/PLD, and E407; ¶ 0166; E230; a microcomputer E407 which may include a microcontroller, a programmable logic array, a digital signal processor, and/or a general-purpose CPU, as non-limiting examples; ¶ 0172; may include an embedded microprocessor E230), comprising;device (‘514; figs. 1A and 6B, element 26; ¶ 0106; display 26 used for facial animation and other functions); moving a communication apparatus main body; and controlling the display [[output part]]device (‘514; fig. 1A, element E210; ¶ 0172; a face controller/interface E210, for interfacing with (and/or controlling) the face matrix panel 26) and the communication apparatus main bodycontrolling the display device (‘514; fig. 1A, element E210; ¶ 0172; a face controller/interface E210, for interfacing with (and/or controlling) the face matrix panel 26) comprises that when the communication apparatus main body is movedthe face pattern that suggests a movement among the plurality of face patterns is displayed on the display device (‘514; figs. 1A and 6B, element 26; ¶ 0106; display 26 used for facial animation and other functions), when device is displaying the face pattern that suggests a movement direction, the , and in response to detecting a predetermined trigger, the face pattern transitions from the face pattern to a cloud shaped pattern, and then the cloud shaped pattern transitions to a symbol of a plurality of symbols.
Kato, working in the same field of endeavor, however, teaches allows the display part to display a face pattern that suggests a movement direction (‘078; fig. 2, element 45; ¶ 0167; displays a traveling direction of the article carrying robot 1 or a traveling route of the article carrying robot 1) and controls the movement device such that the communication apparatus main body moves in the direction that is suggested by the face pattern (‘078; fig. 2, elements 3, 5, 45 and 472; ¶ 0010; ¶ 0045; ¶ 0058; displays a traveling direction of the article carrying robot 1 or a traveling route of the article carrying robot 1 and causes the unit to move in the determined travelling direction) for the benefit of moving the robot and presenting a visual indication of the general travelling direction in which the robot is intending to move and
Song, also working in the same field of endeavor, also teaches, wherein in response to detecting a predetermined trigger (‘276; ¶ 0067; respond to an external stimulus or movement of the user), and further teaches the face pattern transitions from the face pattern (‘276; ¶ 0081; an image having a face of various shapes (of a human being, an animal, a character or the like) such as changing the shape of a mouth or the facial expression is expressed on the display unit 111 of the smart device 110) to a cloud shaped pattern (‘276; ¶ 0081; icon, a sound or the like expressing various feeling states is provided to the user or a conversation is induced through the speaker 228, or various user interfaces (UIs) for performing functions thus the robot may perform a function such as communication, emotional communion or the like with the user – where the cloud shaped pattern would be an obvious to try icon for expression of changing , and then the cloud shaped pattern transitions to a symbol of a plurality of symbols (‘276; ¶ 0081; transition to a word such as hello for a greeting when the presence of a human is initially detected) for the benefit providing a means for expressing emotion of a robot to provide a user with information on an emotional state of the robot, allow the robot to respond to an external stimulus or movement of the user and allow emotional communion and communication between the user and the robot.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have combined the displaying of an indication of the suggested movement of the robot and causing the robot to move in the indicated direction as taught by Kato combined with the emotional state sensing and display techniques taught by Song combined with the techniques of implementing a mobile robot guest for interacting with a human as taught by Angle for the benefit of moving the robot and presenting a visual indication of the general travelling direction in which the robot is intending to move thus providing important feedback information as an element of the process of interacting with a human and providing a means for expressing emotion of a robot to provide a user with information on an emotional state of the robot, allow the robot to respond to an external stimulus or movement of the user and allow emotional communion and communication between the user and the robot.

Response to Arguments
Applicant’s arguments with respect to claims 1-18 have been considered but are moot because the arguments apply to the amended claims and do not reflect the current combination of references and citations used in the current prior art rejection which includes a new ground of rejection as presented above.

The Applicant’s arguments filed 09 February 2022 are primarily based upon the extensively amended claim features incorporated into independent claims 1, 15and 18.

The Examiner respectfully submits that, at the time Applicant argued against the references, Applicant was arguing against limitations that had not been previously claimed and thus, were not previously examined nor addressed in the previous office action and requests that Applicant look to the Office Action provided above wherein these newly added limitations have now been examined and addressed and, in particular, the newly cited prior art reference of Song is now relied upon for showing many of these added features that have necessitated the new ground(s) of rejection presented above.

The features added to the independent claims (and in response to detecting a predetermined trigger, the face pattern transitions from the face pattern to a cloud shaped pattern, and then the cloud shaped pattern transitions to a symbol of a plurality of symbols) have been addressed through the newly cited prior art reference of Song as shown in the rejection of the independent claims above, even though these features are basically a design choice that one of ordinary skill in the art prior to the effective filing date of the invention would have been able to formulate and provide solutions to accomplish the features in the normal course of engineering a communication apparatus. A software base state machine type engine, responsive to the number of predetermined triggers to control the claimed sequences would be well within the capability of one of ordinary skill in the art to implement as the instant application does not provide any indication the controlling functionality is a key element of invention, only the desired result is the automatic determination of content and generation of features driven by input of concepts to perform similar actions to those added to the independent claims.

Independent claims 1, 15 and 18 are rejected as shown in the claim rejection sections above and are argued as shown immediately above.

Dependent claims 2-14, 16 and 17 are rejected for being dependent upon a rejected base claim and for the additional features that they add as shown in the claim rejection sections above.

Conclusion
The following prior art, made of record, was not relied upon but is considered pertinent to applicant's disclosure:
US 20190342243 A1	Electronic Device and Method for Delivering Message by Same – Various embodiments of the present invention relate to an electronic device and a method for delivering a message by the same. The electronic device may comprise: a camera; at least one processor functionally connected to the camera; and a memory for storing at least one program configured to be executable by the at least one processor, wherein the program comprises instructions configured to: capture an image of a sender by activating the camera in response to detection of a message input by the sender; analyze the captured image of the sender and the input message; determine a recipient and an output pattern on the basis of the result of the analysis; check whether the recipient is recognized; and when the recipient is recognized, deliver the message to the recognized recipient on the basis of the determined output pattern. Various other embodiments are possible.




Men et al.	A Common Framework for Interactive Texture Transfer – In this paper, we present a general-purpose solution to interactive texture transfer problems that better preserves both local structure and visual richness. It is challenging due to the diversity of tasks and the simplicity of required user guidance. The core idea of our common framework is to use multiple custom channels to dynamically guide the synthesis process. For interactivity, users can control the spatial distribution of stylized textures via semantic channels. The structure guidance, acquired by two stages of automatic extraction and propagation of structure information, provides a prior for initialization and preserves the salient structure by searching the nearest neighbor fields (NNF) with structure coherence. Meanwhile, texture coherence is also exploited to maintain similar style with the source image. In addition, we leverage an improved PatchMatch with extended NNF and matrix operations to obtain trans formable source patches with richer geometric information at high speed. We demonstrate the effectiveness and superiority of our method on a variety of scenes through extensive comparisons with state-of-the-art algorithms.
	See at least figure 9 and associated description.


Farhadi et al.	“Every Picture Tells a Story: Generating Sentences from Images” – Humans can prepare concise descriptions of pictures, focusing on what they find important. We demonstrate that automatic methods can do so too. We describe a system that can compute a score linking an image to a sentence. This score can be used to attach a descriptive sentence to a given image, or to obtain images that illustrate a given sentence. The score is obtained by comparing an estimate of meaning obtained from the image to one obtained from the sentence. Each estimate of meaning comes from a discriminative procedure that is learned using data. We evaluate on a novel dataset consisting of human-annotated images. While our underlying estimate of meaning is impoverished, it is sufficient to produce very good quantitative results, evaluated with a novel score that can account for synecdoche.  Referring to the meaning space bubble in the middle of fig. 1, one can take a concept and develop an image or a sentence or go from one end of the figure to generate the feature on the other end of the figure.

Yang et al.	"Context-Aware Unsupervised Text Stylization;" In this work, we present a novel algorithm to stylize the text without supervision, which provides a flexible and convenient way to invoke fantastic text expressions. Rather than employing the fixed pair of target text and source style images, our unsupervised framework establishes an implicit mapping for them by using an abstract imagery of the style image as bridges. Based on the mapping, we progressively narrow the visual discrepancy between text and style images by the proposed legibility-preserving structure transfer and texture transfer algorithms, which effectively balance the text legibility and style consistency. Furthermore, we explore a seamless composition of the stylized text and a background image, in which the optimal text layout is determined by a context-aware layout design algorithm utilizing cues for both seamlessness and aesthetics. Given the layout, the text can be seamlessly embedded into the background by texture synthesis under a context-aware boundary constraint. Experimental results demonstrate the effectiveness of the proposed method in automatic artistic typography creation and visual-textual presentation synthesis.  See at least figure 2 and the associated text.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571) 272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EDWARD MARTELLO/
Primary Examiner, Art Unit 2613